Citation Nr: 0428509	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  99-22 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs nonservice-connected disability pension 
benefits on behalf of his minor child (A.S.G.).    


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1973 to 
February 1974, and from July 1974 to March 1975.  The 
veteran's character of discharge for service from October 
1973 to February 1974, was considered honorable, and his 
character of discharge for service from July 1974 to March 
1975, was considered under other than honorable conditions.  
The appellant is the veteran's sister and is the legal 
guardian of the veteran's daughter, A.S.G.  The appellant 
brings this claim on the behalf of the child, A.S.G. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois, in which the RO denied the 
appellant's claim of entitlement to an apportionment of the 
veteran's VA nonservice-connected disability pension benefits 
on behalf of his minor child, A.S.G.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

At the outset, the Board observes that in a statement in 
support of claim (VA Form 21-4138), dated in May 2002, the 
appellant stated that she had "dropped" the appeal 
regarding the claim for entitlement to an apportionment of 
the veteran's VA nonservice-connected disability pension 
benefits on behalf of his minor child, A.S.G.  However, the 
Board notes that there is no evidence of record showing that 
the appellant has withdrawn the substantive appeal for the 
aforementioned claim.  In this regard, the Board observes 
that the appellant originally filed the claim for entitlement 
to an apportionment of the veteran's VA nonservice-connected 
disability pension benefits on behalf of his minor child, 
A.S.G., in December 1998.  In a May 1999 decision letter, the 
RO denied the appellant's apportionment claim.  The appellant 
filed a notice of disagreement in June 1999, and a statement 
of the case (SOC) was issued in October 1999.  In November 
1999, the appellant submitted a timely substantive appeal, 
thereby perfecting her appeal as to the apportionment claim. 

Following the appellant's November 1999 submission of a 
timely substantive appeal, there is no evidence of record 
showing that the appellant then withdrew the substantive 
appeal for the apportionment claim.  See 38 C.F.R. §§ 20.202, 
20.204(b) (a substantive appeal may be withdrawn in writing 
at any time before the Board promulgates a decision).  Thus, 
in this case, the appellant's apportionment claim was timely 
perfected in November 1999, and it has remained open since 
that time.  The Board notes that the appellant's May 2002 
statement that she had "dropped" the appeal regarding the 
claim for entitlement to an apportionment of the veteran's VA 
nonservice-connected disability pension benefits on behalf of 
his minor child, A.S.G., is not sufficient to withdraw the 
pending issue on appeal.  In addition, the Board recognizes 
that in a May 2001 decision letter, the RO addressed the 
appellant's apportionment claim as a new claim, and denied 
the appellant's claim.  In addition, the Board also 
recognizes that by a Special Apportionment Decision, dated in 
March 2003, the RO again addressed the appellant's 
apportionment claim as a new claim, and once again denied the 
appellant's claim.  However, the fact remains that the 
appellant's original apportionment claim was timely perfected 
in November 1999 and has remained open since then.    

In the instant case, a review of the claims folder reveals 
that the veteran has been in receipt of nonservice-connected 
pension benefits, effective from December 1996.  His sister 
is seeking an apportionment of the veteran's nonservice-
connected pension benefits on behalf of the veteran's minor 
child, A.S.G.  In this regard, the evidence of record shows 
that in approximately August 1996, the veteran's sister 
became the legal guardian of the veteran's minor child, 
A.S.G.  

The Board observes that a claim for an apportionment is a 
"simultaneously contested claim", which is defined as the 
situation in which the allowance of one claim results in the 
disallowance of another claim involving the same benefit or 
the allowance of one claim results in payment of a lesser 
benefit to another claimant.  38 C.F.R. § 20.3(p) (2003).  
For instance, if the apportionment claim is simultaneously 
contested, all interested parties are to be specifically 
notified of any action taken by the agency of original 
jurisdiction, of the right and time limit for initiating an 
appeal, and of the right to present testimony at a hearing 
and to be represented.  38 U.S.C.A. § 7105A(a) (West 2002); 
38 C.F.R. § 19.100 (2003).  Upon the filing of a notice of 
disagreement, all interested parties are to be furnished with 
a copy of the statement of the case.  38 U.S.C.A. § 7105A(b); 
38 C.F.R. § 19.101.  When a substantive appeal is filed, its 
content is to be furnished to the other contesting parties to 
the extent that it contains information that could directly 
affect the payment or potential payment of the benefit that 
is the subject of the contested claim.  38 U.S.C.A. § 
7105A(b); 38 C.F.R. § 19.102 (2003).  Remand is required for 
compliance with contested case procedures, to include all 
required notifications to the veteran and to provide him with 
an opportunity to present argument on the allegations raised 
in the statements.

The Board notes that it does not appear that the veteran was 
provided with an SOC or a copy of the appellant's substantive 
appeal as is required under 38 U.S.C.A. § 7105A(b) and 38 
C.F.R. §§ 19.101, 19.102.  This must be accomplished.

As previously stated, in November 1999, the appellant 
submitted a timely substantive appeal, thereby perfecting her 
appeal as to the apportionment claim.  In August 2000, the RO 
received a Report of Confidential Social Security Benefit 
Information from the Social Security Administration (SSA).  
In the SSA report, it was noted that the veteran's child, 
A.S.G., did not receive SSA benefits.  Following the receipt 
of the SSA report, and prior to the certification and 
transfer of the record to the Board, a Supplemental Statement 
of the Case (SSOC) was not issued.  See 38 C.F.R. § 19.37 (a) 
(2003).  Accordingly, because the SSA report contains 
evidence pertinent to the appellant's claim, a remand is 
required for issuance of an SSOC.  See 38 C.F.R. §§ 19.9, 
19.31 (2003).       

Additionally, the Board notes that in the appellant's 
November 1999 substantive appeal, although the appellant 
indicated that she did not want a hearing at the RO before a 
member of the Board, she did state, however, that she wished 
to be represented by the Disabled American Veterans (her 
representative at that time) on this matter at a local RO.  
Thus, in light of the above, the Board observes that it is 
unclear as to whether or not the appellant wants a hearing at 
the RO before a local hearing officer.  

The Board also notes that in a September 2004 letter, the 
American Legion, the appellant's current representative, 
notified the Board that they were withdrawing as the 
appellant's representative.  Hence, she should be given the 
opportunity to elect another representative.

Lastly, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Under 
regulations implementing the VCAA, VA's duty to notify and 
duty to assist have been significantly expanded.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file does not reveal 
that the appellant has been advised of the changes brought 
about by the VCAA regulations.  Specifically, the appellant 
has not been sent any VCAA-type notice that relates directly 
to the issue on appeal, which is entitlement to an 
apportionment of the veteran's VA nonservice-connected 
disability pension benefits on behalf of his minor child, 
A.S.G.  Additionally, she has not been informed as to what 
evidence she is to submit and what evidence VA will obtain.  
Thus, the Board will remand the appellant's claim to ensure 
full and complete compliance with the enhanced duty-to-notify 
and duty-to-assist provisions of the VCAA.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In this regard, the appellant and 
the veteran should be provided VCAA 
notice letters, and the appellant should 
be specifically told of the information 
or evidence she needs to submit to 
substantiate her claim, what evidence VA 
will obtain, and of the time period for 
response.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.

3.  The veteran and his representative, 
if any, should be furnished with notice 
of the action taken by the RO, a copy of 
the statement of the case, and the 
contents of the appellant's substantive 
appeal.  

4.  The RO should contact the appellant 
and request clarification in writing as 
to whether the appellant wants 
representation in this case by any other 
authorized agent/representative/attorney, 
or the appellant does not want 
representation in this case.  The RO 
should take any appropriate procedural 
action depending on the option appellant 
chooses concerning the question of 
representation. 

5.  The RO should also contact the 
appellant and the veteran and ask whether 
either party wants the RO to schedule a 
hearing where both may appear and present 
argument and evidence.  38 C.F.R. § 
20.713(a) (2003).  Any hearing requested 
at the RO should be scheduled and both 
should be notified of the place and time.  

6.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.

7.  The RO should then review and re-
adjudicate the appellant's claim in light 
of the evidence added to the record since 
the October 1999 SOC was issued.  The RO 
should consider all of the evidence of 
record, and any additional evidence 
obtained by the RO pursuant to this 
remand.  If such action does not grant 
the benefit claimed, both the appellant 
and the veteran should then be provided 
with an SSOC, and be afforded the 
appropriate time in which to respond.  
Thereafter, the case should be returned 
to this Board for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



